Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholaus Rericha on 25 February 2022.
The application has been amended as follows:
At the end of claim 14, the punctuation colon -- : -- has been replaced with the punctuation period “.”
ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.  Claims 1, 3-4, 6, 9, 14, and 16-17 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Reed et al. US 2009/0165208 (A1) teaches ambulance cots, cot systems and methods of using the same. In particular, the present invention provides an ambulance cot comprising a hydraulic system and a tip angle monitoring, recording and alert system, and methods of using the same (e.g., to transport subjects and/or to detect and/or record operational data related to cot usage).
In regarding to independent claim 1, Reed taken either individually or in combination with other prior art of record fails to teach or render obvious a roll-in cot comprising: a support frame comprising a back end and a front end, the front end comprising at least one front load wheel coupled thereto; a front carriage member and a back carriage member each slidingly coupled to the support frame; a pair of back legs pivotably coupled to the back carriage member such that the pair of back legs moves both translationally and rotationally relative to the support frame, wherein each of the pair of back legs comprises a back wheel and corresponding linkage disposed at a back leg distal end; a pair of front legs pivotably coupled to the front carriage member such that the pair of front legs moves both translationally and rotationally relative to the support frame, wherein each of the pair of front legs comprises a front wheel and corresponding linkage disposed at a front leg distal end and an intermediate load wheel disposed along a length between the front leg distal end and a front leg proximal end; a pair of front hinge members pivotably coupled at one end to the support frame and at 
a cot actuation system, comprising a front actuator and a back actuator, in cooperation with the pair of back legs, the pair of front legs, the pair of back hinge members and the pair of front hinge members to raise and lower the support frame through selective independent movement of the pair of back legs and the pair of front legs relative to one another such that the at least one front load wheel and the intermediate load wheels provide a weight support of the roll-in cot when a center of gravity of the roll-in cot is above the loading surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667